*434. In related proceedings pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Suffolk County (Lehman, J.), entered March 12, 2002, which, after a hearing, granted the petition of the Commissioner of the Department of Social Services to free the subject children for adoption and dismissed his petition for custody.
Ordered that the order is affirmed, without costs or disbursements.
The appellant is the unwed father of two children who are in the custody of the Department of Social Services pursuant to a surrender instrument executed by the children’s mother. The children have always resided with the foster parents who seek to adopt them. Contrary to the appellant’s contention, he did not promptly assert his parental rights and manifest his willingness to assume custody of the children. Accordingly, the Family Court properly dismissed the appellant’s petition for custody (see Domestic Relations Law § 111-a [3]; Matter of Robert O. v Russell K., 80 NY2d 254, 264-265 [1992]; Matter of Raquel Marie X., 76 NY2d 387, 402, 408 [1990], cert denied sub nom Robert C. v Miguel T., 498 US 984 [1990]; Matter of Skinner v Orange County Dept. of Social Servs., 292 AD2d 535 [2002]).
The Family Court properly determined that adoption by the foster parents was in the best interests of the children.
The appellant’s remaining contentions are without merit. Ritter, J.E, Krausman, Schmidt and Crane, JJ., concur.